48 F.3d 1216NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Harold OWEN, Plaintiff-Appellant,andGerald David OWEN, Plaintiff,v.Danny HOLDEN, Deputy;  David D. Jones, Former FBI Agent;Stanley R. Keel, FBI Agent;  Max O. Cogburn, FormerAssistant United States Attorney;  Kenneth D. Bell,Assistant United States Attorney;  Frederick D. Hess,Director, Office of Enforcement Operations;  CitizensTelephone Company, and its employees;  John M. Quigley, FBIAgent, Defendants-Appellees.
No. 94-7134.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 9, 1995.

Harold Owen, appellant pro se.  Tyrus Vance Dahl, Jr., Womble, Carlyle, Sandridge & Rice, Winston-Salem, NC;  Clifford Carson Marshall, Jr., Office of the United States Attorney, Asheville, NC;  Michael Kernodle Pratt, Ramsey, Hill, Smart, Ramsey & Pratt, P.A., Brevard, NC, for appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the dismissal in part of a civil complaint filed on behalf of himself and his brother, claiming violations with regard to a wire tap.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED